MELTON, Justice,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that the FCMD had been properly created prior to January 1, 1992.1 Because the evidence of record undisputably shows, however, that the FCMD was also both in existence and performing certain police functions as of that date, I respectfully dissent from the majority’s holding that a question of fact remains with regard to this issue.
A county police force created prior to January 1, 1992 is grandfathered and exempted from the procedural requirements of OCGA § 36-8-1 if it “remains in existence and operational” as of January 1, 1992. OCGA § 36-8-1 (c). An entity is operational when it works or is ready to use. In the simplest terms, something is operational if it functions when called upon to do so. Here, the only facts of record show undisputedly that the FCMD was not only capable of functioning when called upon to do so, but that it actually did function to monitor property, investigate County employees, enforce County ordinances, conduct criminal investigations regarding county ordinances, carry firearms, and make at least one felony arrest. In addition, budget excerpts, policy and procedure manuals, minutes of meetings of the Board, police incident reports, citations issued by the officers employed by the FCMD, and the unambiguous language of the resolution itself, all demonstrate that the FCMD existed on January 1, 1992, and remained in existence and in operation as a police force since that pivotal date. Therefore, the FCMD was both operational and operating at the time in question.
Certain unsupported and conclusory legal opinions given by two lay county officials in their affidavits do not alter this result. Both county officials averred that the FCMD did not engage in a number of police activities such as patrolling traffic or using radar. These officials also include the unauthorized legal opinion in their affidavits that the FCMD did not operate as a county police force at the time in question. The inaccuracy of these improper legal opinions, however, is proven by other facts provided in their own affidavits. Both county officials averred that there were, in fact, a number of police functions that the FCMD was carrying out, including criminal investigations, felony arrests, and all of those powers listed in the preceding paragraph. Thus, they admit that the FCMD, despite their erroneous opinion otherwise, was both in existence and performing police functions during their tenure as county officials.2 As a result, their *497unauthorized legal opinion cannot raise a question of fact where the evidence directly contradicts it. See OCGA § 36-8-1 (c); Southeast Reducing Co. v. Wasserman, 229 Ga. App. 1 (2) (493 SE2d 201) (1997).
Decided May 8, 2006.
Walker, Hubert, Gray, Byrd & Christy, Charles W. Byrd, Groover & Childs, William H. Noland, for appellant.
DeLong, Caldwell & Bridgers, Michael A. Caldwell, Henry, Spie-gel, Fried & Milling, Joseph A. Fried, for appellee.
Based on the undisputed evidence that the FCMD was authorized to operate as a county police force, and indeed was in operation and existence as such police force, I would hold that it was not error for the trial court to award summary judgment in favor of the County and against Sheriff Johnson on the Sheriff s claim that the FCMD did not qualify for grandfather status.

 As of July 13, 1989, the Fayette County Commissioners created the FCMD and granted the FCMD “police power including . . . the power to make arrests and to execute and return criminal warrants and processes . . . and all the powers of the Sheriff as peace officers.”


 It would be illogical to conclude that a police force cannot be considered operational because it performed some police powers hut not others.